Case 4:20-cv-02415 Document 26 Filed on 03/31/21 in TXSD Page 1 of 11
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                March 31, 2021
                                                                              Nathan Ochsner, Clerk

                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

       MICHAEL SOBOLEWSKI, § CIVIL ACTION NO.
                Plaintiff, § 4:20-cv-02415
                           §
                           §
            vs.            § JUDGE CHARLES ESKRIDGE
                           §
                           §
       THE PRUDENTIAL LIFE §
       INSURANCE COMPANY §
       OF AMERICA,         §
                Defendant. §
                      MEMORANDUM AND OPINION
                     GRANTING MOTION TO DISMISS

            The motion to dismiss by Defendant The Prudential
       Insurance Company of America is granted. Dkt 19.
                 1. Background
            This dispute concerns the alleged improper denial of
       disability payments. At issue are applicable limitations periods
       established by the subject employee-benefits plan.
            Capgemini US LLC previously employed Plaintiff Michael
       Sobolewski. He suffers from small fiber neuropathy, with
       symptoms of nerve pain, decreased balance, and difficulty
       focusing. He alleges that he became fully disabled and stopped
       working on May 14, 2015. See generally Dkt 1 at 3–7.
            Sobolewski applied for long-term disability benefits under a
       coverage plan between Capgemini and Prudential. Prudential
       initially approved his claim on November 10, 2015. Dkt 21-3
       at 15. But it then terminated his claim on April 25, 2017 after
       further medical investigation. Id at 4–6. It also denied an appeal
       by Sobolewski on December 27, 2017. Id at 11.
            Sobolewski filed this lawsuit on July 8, 2020. Dkt 1. He
       claims Prudential improperly terminated payment on a long-term
       employee-benefits plan under the Employee Retirement Income
Case 4:20-cv-02415 Document 26 Filed on 03/31/21 in TXSD Page 2 of 11




       Security Act. He brings claims for denial of benefits and breach
       of fiduciary duty. See 29 USC § 1132(a)(1)(B) and (a)(3)(B). He
       seeks a declaratory judgment that Prudential is obligated to pay
       him benefits under the plan and disgorgement of profits.
            Prudential filed a motion to dismiss for failure to state a
       claim. Dkt 19. It seeks dismissal of both claims as untimely. It
       also seeks dismissal of the claim for breach of fiduciary duty as
       inappropriately duplicative of the claim for denial of benefits.
                 2. Legal standard
            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires
       a plaintiff’s complaint to provide “a short and plain statement of
       the claim showing that the pleader is entitled to relief.”
       Rule 12(b)(6) allows the defendant to seek dismissal if the
       plaintiff fails “to state a claim upon which relief can be granted.”
            Read together, the Supreme Court has held that Rule 8 “does
       not require ‘detailed factual allegations,’ but it demands more
       than an unadorned, the-defendant-unlawfully-harmed-me
       accusation.” Ashcroft v Iqbal, 556 US 662, 678 (2009), quoting Bell
       Atlantic Corp v Twombly, 550 US 544, 555 (2007). To survive a
       Rule 12(b)(6) motion to dismiss, the complaint “must provide the
       plaintiff’s grounds for entitlement to relief—including factual
       allegations that when assumed to be true ‘raise a right to relief
       above the speculative level.’” Cuvillier v Taylor, 503 F3d 397, 401
       (5th Cir 2007), quoting Twombly, 550 US at 555.
            A complaint must therefore contain “enough facts to state a
       claim to relief that is plausible on its face.” Twombly, 550 US
       at 570. “A claim has facial plausibility when the plaintiff pleads
       factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.”
       Iqbal, 556 US at 678, citing Twombly, 550 US at 556. “The
       plausibility standard is not akin to a ‘probability requirement,’ but
       it asks for more than a sheer possibility that a defendant has acted
       unlawfully.” Id at 678, quoting Twombly, 550 US at 556.
            Review on motion to dismiss under Rule 12(b)(6) is
       constrained. The reviewing court “must accept all well-pleaded
       facts as true, and . . . view them in the light most favorable to the
       plaintiff.” Walker, 938 F3d at 735. And the court generally “must
       limit itself to the contents of the pleadings, including attachments



                                        2
Case 4:20-cv-02415 Document 26 Filed on 03/31/21 in TXSD Page 3 of 11




       thereto.” Brand Coupon Network LLC v Catalina Marketing Corp,
       748 F3d 631, 635 (5th Cir 2014) (citation omitted). “The court
       may also consider documents attached to either a motion to
       dismiss or an opposition to that motion when the documents are
       referred to in the pleadings and are central to a plaintiff’s claims.”
       Ibid (citation omitted). It may also consider “matters of which a
       court may take judicial notice.” Funk v Stryker Corp, 631 F3d 777,
       783 (5th Cir 2011).
            To its motion to dismiss, Prudential attached the subject
       insurance plan. See Dkt 19-1. To his response, Sobolewski
       attached the subject summary plan description and the pertinent
       denial-of-claim letters from Prudential. See Dkts 21-1, 21-3. The
       parties don’t dispute that consideration of these materials is thus
       appropriate.
                 3. Analysis
            Argument by the parties in the main concerns whether
       Sobolewski’s claims for denial of benefits and breach of fiduciary
       duty are untimely. Prudential also asserts that the latter claim
       must be dismissed as duplicative of the former.
                     a. Denial of benefits
            Prudential asserts that the limitations period established by
       the subject employee-benefits plan bars the denial-of-benefits
       claim. Dkt 19 at 6–9.
            ERISA doesn’t establish a statute of limitations for claims to
       recover benefits. An analogous state statute of limitations
       ordinarily fills this gap. For example, see Hall v National
       Gypsum Co, 105 F3d 225, 230 (5th Cir 1997). But in the absence
       of a controlling statute to the contrary, “a participant and a plan
       may agree by contract to a particular limitations period, even one
       that starts to run before the cause of action accrues, as long as
       the period is reasonable.” Faciane v Sun Life Assurance Co of Canada,
       931 F3d 412, 417 (5th Cir 2019), quoting Heimeshoff v Hartford
       Life & Accident Insurance Co, 571 US 99, 105–06 (2013).
       “Employers have large leeway to design disability and other
       welfare plans as they see fit.” Sternberg v Metlife Insurance Co,
       2019 WL 4142875, *2 (SD Tex), quoting Heimeshoff, 571 US
       at 108. And so the general rule is that a court should enforce such
       an agreement as written “unless the limitations period is



                                         3
Case 4:20-cv-02415 Document 26 Filed on 03/31/21 in TXSD Page 4 of 11




       unreasonably short or foreclosed by ERISA.” Pfifer v Sedgwick
       Claims Management Services Inc, 414 F Supp 3d 1024, 1033–34
       (SD Tex 2019), quoting Heimeshoff, 571 US at 115.
            The subject plan contains an elimination period of 180 days.
       It defines elimination period to mean “a period of continuous
       disability which must be satisfied before you are eligible to receive
       benefits from Prudential.” Dkt 19-1 at 35. And it requires the
       claimant to send Prudential “written proof of your claim no later
       than 90 days after your elimination period ends.” Id at 31. The
       plan also states the time period within which to initiate a legal
       proceeding, providing that the claimant “can start legal action
       regarding your claim 60 days after proof of claim has been given
       and up to 3 years from the time proof of claim is required, unless
       otherwise provided under federal law.” Id at 33.
            Prudential argues that Sobolewski’s claim for denial of
       benefits is untimely because he failed to file his lawsuit within
       three years from the date that proof of his claim was due.
       See Dkt 19 at 6–8. It shows that Sobolewski became disabled on
       May 14, 2015, and so the elimination period began then. Proof of
       claim was thus due 270 days later, by February 8, 2016. And
       Sobolewski was required to file his lawsuit within three years of
       that date—being February 8, 2019. But Sobolewski didn’t file the
       instant complaint until July 8, 2020, making the claim untimely.
            Sobolewski doesn’t dispute the factual basis of Prudential’s
       argument. He instead offers four legal rationales to justify the
       timeliness of his claim notwithstanding these facts. None are
       persuasive.
                         i.   Applicability of plan’s limitations period
            Sobolewski argues that the three-year limitations period
       stated in the plan doesn’t apply because it is contained in the
       certificate of insurance provided by Prudential and not in the plan
       summary provided by Capgemini. Dkt 21 at 1–2. This is contrary
       to the cited documents. The plan summary expressly incorp-
       orates the limitations period of the certificate of insurance.
       Compare Dkt 21-1 at 3 (plan summary), with Dkt 19-1 at 31, 33
       (certificate of insurance). The limitations period enforced by the
       Supreme Court in Heimeshoff was likewise contained in the
       insurer’s policy. 571 US at 104. And referring to the policy here



                                        4
Case 4:20-cv-02415 Document 26 Filed on 03/31/21 in TXSD Page 5 of 11




       in fact benefits Sobolewski, as he acknowledges that the plan
       summary itself states a one-year limitations period. Dkt 21 at 2.
                        ii.   Interpretation of plan’s limitations period
            Sobolewski argues that the phrase “from the time proof of
       claim is required” has a meaning different than the one ascribed
       by Prudential. Prudential asserts that the date on which proof of
       claim is due is “fixed” by the terms of the plan and “does not
       change due to subsequent events such as the granting of benefits
       for any certain period.” Dkt 19 at 6, citing Dkt 19-1 at 31, 33.
       Sobolewski argues that a fixed date might perhaps make sense if
       the claim were for a finite duration. But his claim was for long-term
       disability benefits. The plan thus entitled Prudential to
       periodically ask for “proof of continuing disability” to ensure that
       he remained disabled. Dkt 21 at 3, quoting Dkt 19-1 at 31. This
       means, Sobolewski says, that the proper time for the proof of claim
       is determined relative to when the claim is terminated.
            Sobolewski asserts that the limitations period is measured as
       follows. Prudential approved his claim on November 11, 2015,
       but later terminated it on April 25, 2017 after further medical
       investigation. Dkt 21-3 at 15, 4. And it denied his appeal on
       December 27, 2017. Id at 11. According to that letter, Sobolewski
       was entitled to file an optional second appeal within 180 days, or
       June 25, 2018. For Sobolewski, this day is the time for the proof of
       claim. So the plan required him to file his lawsuit before June 25,
       2021, which he did. See Dkt 21 at 2–4.
            A problem with the argument is that a limitations period
       keyed to the proof of claim appears to be a common practice in
       the insurance industry. Several district courts in the Southern
       District of Texas have addressed limitations provisions with
       similar concepts. For example, see Pfifer, 414 F Supp 3d at 1029–
       30. And at least one involved the sequencing and timing of
       limitations intervals in a manner identical to that at issue here.
       Sternberg, 2019 WL 4142875 at *1–2. These decisions persuasively
       reject the creative argument asserted by Sobolewski.
            “The time proof of claim is required” unambiguously means
       the date upon which proof of the initial claim for benefits is
       required. Here, that was February 8, 2016. Sobolewski thus had
       until February 8, 2019 to file a lawsuit. And nothing in



                                        5
Case 4:20-cv-02415 Document 26 Filed on 03/31/21 in TXSD Page 6 of 11




       Prudential’s letter denying his appeal (which isn’t part of the
       contract anyway) changes this. To the contrary, it expressly
       provides that the second appeal is “voluntary” and that his
       “decision on whether to file a second appeal will not affect your
       rights to sue under ERISA.” Dkt 21-3 at 41.
                       iii.   Equitable tolling
            Sobolewski argues that equitable tolling is appropriate and
       saves his claim. He notes that Prudential argues that the three-
       year limitations period began on February 8, 2016 but notes also
       that Prudential didn’t terminate his claim until April 25, 2017.
       And so he argues that he was unable to discern injury during that
       period of time. Further, during the period of time when his
       appeal was pending—being from April 25, 2017 to December 27,
       2017—he was prohibited by ERISA from filing a lawsuit because
       that statute requires him to first exhaust administrative remedies.
       See Dkt 21 at 4–5.
            The Supreme Court in Heimeshoff held that whether the
       limitations period provided by an ERISA plan may be equitably
       tolled is matter of federal law. 571 US at 116. And it observed
       that equitable tolling “may apply” to toll contractual limitations
       periods, but only to “the extent the participant has diligently
       pursued both internal review and judicial review but was
       prevented from filing suit by extraordinary circumstances.” Id
       at 114, citing Irwin v Department of Veterans Affairs, 498 US 89, 95
       (1990). Likewise, general equitable-tolling principles in the Fifth
       Circuit hold that the plaintiff must show both that he diligently
       pursued his legal rights and that extraordinary circumstances
       prevented his timely filing the pertinent complaint. See Harris v
       Boyd Tunica, Inc, 628 F3d 237, 239 (5th Cir 2010), citing Irwin,
       498 US at 96 & nn 3–4. Such tolling under federal law is to be
       applied “sparingly.” Granger v Aaron’s, Inc, 636 F3d 708, 712
       (5th Cir 2011), quoting National Railroad Passenger Corp v Morgan,
       536 US 101, 113 (2002).
            In Wilson v Standard Insurance Co, the Eleventh Circuit fully
       explained why circumstances like those here fail to support the
       application of equitable tolling. 613 F Appx 841 (11th Cir 2015,
       per curiam). The insurance policy at issue there also provided for a
       three-year limitations period. The defendant insurance company




                                        6
Case 4:20-cv-02415 Document 26 Filed on 03/31/21 in TXSD Page 7 of 11




       denied the plaintiff’s claim for disability benefits, and the plaintiff
       failed to timely file a lawsuit challenging the claim denial. The
       plaintiff sought equitable tolling, arguing that she didn’t know the
       policy included such a limit and that the claim would have been
       timely under the standard six-year limitations period for contract
       claims. Id at 842–44. The Eleventh Circuit affirmed decision by
       the district court declining to toll the contractual limitations
       period, reasoning that the plaintiff hadn’t diligently pursued
       enforcement of her legal rights. When the insurance company
       denied her claim, it informed her of her right to bring a lawsuit
       and to request any pertinent policy documents to help her
       understand her rights to challenge the benefits determination.
       The plaintiff at that point still had roughly two years to file suit.
       This meant that the lawsuit “easily could have been timely filed if
       she had exercised even minimal diligence in discovering the terms
       of the policy.” Id at 845–46. The Eleventh Circuit thus held that
       nothing in those facts showed the type of extraordinary
       circumstances that warrant equitable tolling. Id at 844–45.
            So, too, here. Prudential sent the letter denying Sobolewski’s
       appeal on December 27, 2017. That letter clearly explained that
       he was entitled to bring a lawsuit challenging the determination.
       Dkt 21-3 at 41. From that time, he had until April 25, 2019 to
       file—nearly seventeen months. Sobolewski focuses argument on
       why his contractual deadline should be extended on the back end
       of the limitations period. By contrast, a proper assertion of
       equitable tolling would explain his diligence in the pursuit of
       rights and extraordinary circumstances that prevented his timely
       compliance. For example, see Pfifer, 414 F Supp 3d at 1034. He
       provides neither, thus failing to show entitlement to equitable
       tolling.
                       iv.     Statute of limitations under Texas law
            Sobolewski last argues for application of the four-year statute
       of limitations provided in Texas for breach-of-contract claims.
       See Dkt 21 at 5–6, citing Tex Civ Prac & Rem Code § 16.051.
       But the state statute fills the gap left by ERISA only where the
       subject plan doesn’t provide an enforceable limitations period.
       Heimeshoff, 571 US at 116. And the employee-benefits plan here
       did so.




                                         7
Case 4:20-cv-02415 Document 26 Filed on 03/31/21 in TXSD Page 8 of 11




            The claim for denial of benefits is untimely pursuant to the
       stated limitations period of the employee-benefits plan. The claim
       must be dismissed.
                     b. Breach of fiduciary duty
            Prudential argues that the claim by Sobolewski for breach of
       fiduciary duty is likewise untimely. It also asserts that the claim
       fails as improperly duplicative of his denial-of-benefits claim.
       See Dkt 19 at 7–13.
                        i.    Timeliness of claim
            ERISA provides that a plaintiff must file a claim for breach
       of fiduciary duty within three years of having “actual knowledge”
       of the breach. 29 USC § 1113(2). Actual knowledge in this regard
       means “actual knowledge of all material facts necessary to
       understand that some claim exists, which facts could include
       necessary opinions of experts, knowledge of a transaction’s
       harmful consequences, or even actual harm.” Maher v Strachan
       Shipping Co, 68 F3d 951, 954 (5th Cir 1995), quoting Gluck v
       Unisys Corp, 960 F2d 1168, 1177 (3d Cir 1992).
            Prudential argues that Sobolewski had actual knowledge of
       his potential claim on the date that it denied his claim, being
       April 25, 2017. Three years from that date is April 25, 2020,
       which is approximately seventy-five days before Sobolewski
       actually brought suit. This means that the claim is time-barred,
       says Prudential. Dkt 19 at 7–8. Sobolewski argues to the contrary
       that he didn’t have actual knowledge until Prudential denied his
       appeal. Dkt 21 at 6–7.
            “An ERISA cause of action accrues when a request for
       benefits is denied.” Hogan v Kraft Foods, 969 F2d 142, 145 (5th Cir
       1992) (citations omitted). Many district courts thus recognize that
       the denial of a claim establishes actual knowledge. For example,
       see Harmon v Bayer Business, 2016 WL 397684, *8–9 (SD Tex);
       Barrilleaux v Hartford Life and Accident Insurance Co, 2014 WL
       4084799, *2–3 (ED La); Simon v Telsco Industries Employee Benefit
       Plan, 2002 WL 628656, *1–2 (ND Tex). In its letter of April 25,
       2017, Prudential squarely denied the claim by Sobolewski and
       provided explanation of its reasons for doing so. See Dkt 21-3
       at 4–9. Sobolewski at that point had actual knowledge of the
       material facts necessary to understand that Prudential might have



                                       8
Case 4:20-cv-02415 Document 26 Filed on 03/31/21 in TXSD Page 9 of 11




       violated his rights as provided by ERISA and the plan. True, the
       appeal-denial letter on December 27, 2017 provided more detail
       about the reasons for denial. See Dkt 21-3 at 11–41. But the
       subsequent letter giving further notice in no way means that the
       first letter gave insufficient notice. Indeed, the Fifth Circuit in
       Babcock v Hartmax Corp found actual knowledge conferred where
       the claimant three times demanded payment on a life insurance
       policy and the company didn’t respond. 182 F3d 336, 339–40
       (5th Cir 1999). Far more information was provided here.
            The claim for breach of fiduciary duty is untimely pursuant
       to the stated limitations period within ERISA. The claim must be
       dismissed.
                        ii.    Duplication of claim
            Prudential argues that ERISA precludes Sobolewski from
       asserting a duplicative claim styled as breach of fiduciary duty
       where his claim for denial of benefits provides an adequate
       remedy. See Dkt 19 at 9–13. Sobolewski briefly asserts only that
       the claim isn’t duplicative “because it provides different
       remedies,” including attorney fees and disgorgement of profits
       “for misapplying, misinterpreting and misrepresenting the Policy
       and similar Policies on a company-wide basis.” Dkt 21 at 7, citing
       Gabriel v Alaska Electrical Pension Fund, 773 F3d 945 (9th Cir 2014).
            ERISA authorizes several types of claims. Sobolewski
       proceeds under 29 USC § 1132(a)(1)(B) as to his denial-of-
       benefits claim. This provision states that a plaintiff may bring a
       civil action “to recover benefits due to him under the terms of
       his plan, to enforce his rights under the terms of the plan, or to
       clarify his rights to future benefits under the terms of the plan.”
       The Fifth Circuit holds that this section provides a remedy for
       asserted violations related to “the interpretation of plan
       documents and payment of claims.” Manuel v Turner Industries
       Group, LLC, 905 F3d 859, 864 (5th Cir 2018), quoting Varity
       Corp v Howe, 516 US 489, 512 (1996). It is, in fact, a “direct
       mechanism” to address injuries of that sort, whether the
       underlying cause of action is denial of benefits or breach of
       fiduciary duty. Swenson v United of Omaha Life Insurance Co, 876 F3d
       809, 812 (5th Cir 2017), citing Tolson v Avondale Industries, Inc,
       141 F3d 604, 610 (5th Cir 1998).




                                        9
Case 4:20-cv-02415 Document 26 Filed on 03/31/21 in TXSD Page 10 of 11




             Sobolewski proceeds under 29 USC § 1132(a)(3)(B) as to his
        claim for breach of fiduciary duty, which states that a plaintiff
        may bring a civil action to “obtain other appropriate equitable
        relief.” The Supreme Court deems this subsection to be a
        “catchall” provision, “offering appropriate equitable relief for
        injuries caused by violations” that ERISA doesn’t “elsewhere
        adequately remedy.” Varity, 516 US at 512; see also Innova Hospital
        San Antonio Limited Partnership v Blue Cross & Blue Shield of Georgia,
        892 F3d 719, 733–34 (5th Cir 2018). The Fifth Circuit instructs
        district courts to dismiss claims under this catchall provision
        where an adequate remedy is provided elsewhere. See Manuel, 905
        F3d at 865–66, citing Innova Hospital, 892 F3d at 733.
             Whether the claim under the catchall provision of subsection
        (a)(3)(B) must be dismissed thus requires consideration of the
        alleged injury and the corresponding remedies provided by
        subsection (a)(1)(B) for that injury. See Innova Hospital, 892 F3d
        at 733. The substance of Sobolewski’s alleged injury is that
        Prudential improperly terminated his claim and denied him
        benefits. The Supreme Court clearly holds that subsection
        (a)(1)(B) provides an adequate remedy for “breaches of fiduciary
        duty with respect to the interpretation of plan documents and the
        payment of claims.” Varity, 516 US at 512; see also Swenson,
        876 F3d at 812. By contrast, it characterizes subsection (a)(3)(B)
        as having “provided yet other remedies for yet other breaches of
        other sorts of fiduciary obligation.” Varity, 516 US at 512.
             That’s binding precedent. And beyond it, Sobolewski doesn’t
        distinguish in his complaint between allegations that support his
        claims for denial of benefits and breach of fiduciary duty. He
        simply lists various alleged wrongdoings—for example, hiring
        doctors with conflicts of interest—and concludes that they
        constitute violations of both (a)(1)(B) and (a)(3)(B). Dkt 1 at 1,
        11. He fails to identify a separate injury to be remedied.
             In short, the only legal injury alleged pertains to alleged
        misinterpretation of the employee-benefits plan by Prudential
        when determining that Sobolewski wasn’t eligible for long-term
        disability benefits. As such, the claim for breach of fiduciary duty
        must also be dismissed as duplicative.




                                         10
Case 4:20-cv-02415 Document 26 Filed on 03/31/21 in TXSD Page 11 of 11




                 4. Opportunity to replead
             A district court “should freely give leave [to amend] when
        justice so requires.” FRCP 15(a)(2). The Fifth Circuit has long
        held that this evinces a bias in favor of granting leave to amend.
        See Dussouy v Gulf Coast Investment Corp, 660 F2d 594, 597(5th Cir
        1981); Carroll v Fort James Corp, 470 F3d 1171, 1175 (5th Cir 2006).
        But whether to grant leave to amend is within the sound
        discretion of the district court. Pervasive Software Inc v Lexware
        GmbH & Co KG, 688 F3d 214, 232 (5th Cir 2012), quoting
        Wimm v Jack Eckerd Corp, 3 F3d 137, 139 (5th Cir 1993). It may
        be denied “when it would cause undue delay, be the result of bad
        faith, represent the repeated failure to cure previous
        amendments, create undue prejudice, or be futile.” Morgan v
        Chapman, 969 F3d 238, 248 (5th Cir 2020), citing Smith v
        EMC Corp, 393 F3d 590, 595 (5th Cir 2004).
             The live document is only the original complaint by
        Sobolewski. These pleading defects very likely can’t be cured on
        repleading. Even so, dismissal will be without prejudice.
        Sobolewski may seek leave to replead his claims, subject to the
        dictates of Rule 11(b).
                 5. Conclusion
             The motion to dismiss by Defendant Prudential Insurance
        Company of America is GRANTED. Dkt 19.
             The claims by Plaintiff Michael Sobolewski are DISMISSED
        WITHOUT PREJUDICE.
             Sobolewski may seek leave to amend by April 23, 2021.
             SO ORDERED.

            Signed on March 31, 2021, at Houston, Texas.




                                      Hon. Charles Eskridge
                                      United States District Judge




                                        11
